Exhibit 10.12

AMENDMENT NO. 6

TO

MARINA VILLAGE NET OFFICE-TECH LEASE

THIS AMENDMENT NO. 6 (this “Amendment No. 6”) is made and entered into as of
November 28, 2005 (the “Effective Date”), by and between ALAMEDA REAL ESTATE
INVESTMENTS, a California limited partnership (“Landlord”), and XENOGEN
CORPORATION, a Delaware corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant executed that certain Marina Village Net Office-Tech
Lease, dated as of January 15, 1998, as amended by Amendment No. 1 dated
July 16, 1998, Amendment No. 2 dated November 28, 2000, Amendment No. 3 dated
January 30, 2003, Amendment No. 4 dated March 1, 2005 and Amendment No. 5 dated
September 1, 2005 (collectively, the “Lease”) for the lease of certain premises
located at 860 Atlantic Avenue, in the City of Alameda, California. The
capitalized terms used in this Amendment shall have the meanings set forth in
the Lease unless otherwise specified herein.

 

B. Landlord and Tenant desire to amend the Lease on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Landlord and Tenant hereby agree as follows:

 

1. Amendment of Basic Lease Information. The following provisions of the Basic
Lease information are hereby amended to read as follows:

 

Base Rent:    Previous rent schedule remains unchanged except as follows:   

3/1/06 – 4/30/06

  

$44,213/month

 

2. Counterparts. This Amendment may be executed, acknowledged and delivered in
any number of counterparts, and each of such counterparts shall constitute an
original but all together only one Amendment.

 

3. Headings. Any headings or captions preceding the text of the several sections
hereof are intended solely for convenience of reference and shall not constitute
a part of this Amendment nor shall they affect its meaning, construction or
effect.

 

4. Reference to Lease. Any and all notices, requests, certificates and other
documents or instruments executed and delivered concurrently with or after the
execution and delivery of this Amendment may refer to the Lease without making
specific reference to this Amendment, but nevertheless all such references shall
be deemed to include this Amendment, unless the context shall otherwise require.

 

Amendment No. 6

Page 1 of 2



--------------------------------------------------------------------------------

5. Effectiveness of Lease. Except as expressly provided herein, nothing in this
Amendment shall be deemed to waive or modify any of the provisions of the Lease,
or any addendum thereto, and the parties hereby ratify and confirm the
provisions of the Lease as amended above. In the event of any conflict between
the Lease, this Amendment or any other amendment or addendum thereof, the
document later in time shall prevail.

 

6. Entire Agreement. This Amendment, together with the Lease, sets forth the
entire understanding of the parties in connection with the subject matter
hereof. There are no agreements between Landlord and Tenant relating to the
Lease or the Premises other than those set forth in writing and signed by the
parties herein. Neither party hereto has relied on any understanding,
representation or warranty not set forth herein, either oral or written, as an
inducement to enter into this Amendment.

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the Effective Date.

 

TENANT:     LANDLORD:

XENOGEN CORPORATION,

a Delaware corporation

   

ALAMEDA REAL ESTATE INVESTMENTS,

a California limited partnership

By:  

/s/ David W. Carter

   

By:

  Vintage Alameda Investments, LP,
a California limited partnership
its operating general partner

Name:

 

David W. Carter

     

Title:

 

Chairman & CEO

             

By:

  Vintage Properties - Alameda Commercial,
a California corporation,
its managing general partner By:             

Name:

            

By:

 

/s/ Joseph R. Seiger

Title:

            

Name:

 

Joseph R. Seiger

         

Title:

 

President

 

Amendment No. 6

Page 2 of 2